Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James M. Tennant appeals the district court’s orders accepting the recommendation of the magistrate judge and denying relief on Tennant’s 42 U.S.C. § 1983 (2012) complaint, and denying his Fed.R.Civ.P. 59(e) motion to alter or amend that judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Tennant v. City of Georgetown, No. 2:12-cv-00370-RMG, 2014 WL 4101209 (D.S.C. Aug. 18, 2014 & Sept. 19, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.